Appeal and cross appeals from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered March 22, 2004. The order granted in part and denied in part plaintiffs motion for summary judgment and granted in part and denied in part the cross motions of defendants Manufacturers and Traders Trust Company, in its capacity as trustee on behalf of certain bond holders under the terms of a certain indenture of trust dated as of December 1, 1991, and Rochester General Hospital for summary judgment.
Now, upon reading and filing the stipulation discontinuing the appeal and cross appeals signed by the attorneys for plaintiff-appellant-respondent and defendants-respondents-appellants and filed August 7, 2006 and the statement stipulating to the discontinuance of the appeal and cross appeals signed by the attorney for defendant-respondent Daniel Meyers, in his capacity as petitioner for dissolution of Genesee Hospital, and filed August 29, 2006,
It is hereby ordered that said appeal and cross appeals be and the same hereby are dismissed without costs upon stipulation. All concur, Lawton, J., not participating. Present — Green, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.